Exhibit 99.01 MacroSolve Announces $923,000 Increase in Net Income for First Quarter 2013 over First Quarter 2012 Second Consecutive Quarter of Net Income Driven by Mobile App Technologies & Licensing TULSA, OK—April 30, 2013 - MacroSolve, Inc. (OTCQB: MCVE) ("MacroSolve" or the "Company"), a leading provider of mobile technologies intellectual property, today announced financial results for its first quarter ended March 31, 2013. Highlights for the first quarter of 2013 include: · Net income increased $923,000 to $218,000 in 1Q13 from $(705,000) net loss in 1Q12; · Net income from continuing operations increased $225,000 to $218,000 in 1Q13 from $(7,000) in 1Q12; and · Operating expenses decreased 49% to $155,000 in 1Q13 from $303,000 in 1Q12. Net income for 1Q13 was $218,000 or $0.001 per share, as compared to the 1Q12 net loss of $(705,000), or $(0.004) per share, an increase of $923,000.The increase was primarily due to the sale of Illume Mobile and the elimination of its operating losses. The Company improved its use of cash in operations, with cash used in operating activities declining by $443,000 in 1Q13 as compared to 1Q12, resulting in a $378,000 increase in cash at March 31, 2013, which was $702,000 as compared to $325,000 on March 31, 2012. Operating expenses decreased 49% in 1Q13 to $155,000 from $303,000 in 1Q12, as adjusted for the Illume Mobile divestiture. After the sale, the Company restructured its management and strategically reduced its operating overhead, resulting in $218,000 net income from continuing operations in 1Q13, a $225,000 increase from $(7,000) in 1Q12. Revenues for 1Q13 were $666,000 as compared to $699,000 in 1Q12, as adjusted for the discontinuance of the Illume Mobile operations which was sold to DecisionPoint Systems, Inc. in July 2012.A significant source of revenue comes from the Company’s enforcement of its ‘816’ patent. The $(33,000), or 5% decrease, is attributable to fluctuations inherent to the nature of legal proceedings. “The strategic restructuring of the Company following the divesture of Illume Mobile in 2012 is proving to be a sound one.” stated CFO Kendall Carpenter. “We continue to execute on our plan for profitability, positive cash flow and debt reduction by monetizing our intellectual property and expanding our business and patent advisory services for small and medium-sized mobile app ventures. Our core management team has demonstrated their breadth of experience, leading to impressive first quarter results.” For further information please see MacroSolve's full 1Q13 10Q filing at www.sec.gov. About MacroSolve Founded in 1997, MacroSolve is heralded for its robust IP portfolio, while advancing throughout the mobile apps era by innovating key technologies that have laid the foundation for apps and next-gen developers. Today, MacroSolve is empowering a new era of mobile innovators seeking advisory and patent services and IP strength from a source of experience. For more information, visit www.macrosolve.com. Safe Harbor Statement This press release contains projections of future results and other forward-looking statements that involve a number of risks and uncertainties and are made pursuant to the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Important factors that may cause actual results and outcomes to differ materially from those contained in the projections and forward-looking statements included in this press release are described in our publicly filed reports. Factors that could cause these differences include, but are not limited to, the acceptance of our products, lack of revenue growth, failure to realize profitability, inability to raise capital and market conditions that negatively affect the market price of our common stock. The Company disclaims any responsibility to update any forward-looking statements. Contact: MacroSolve Contact info@macrosolve.com Financial Statements Follow MACROSOLVE, INC. BALANCE SHEETS For the Periods Ended: 3/31/2013 12/31/2012 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - trade Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT, at cost: Less - accumulated depreciation and amortization ) ) Net property and equipment OTHER ASSETS: Investment in DecisionPoint Systems, Inc. Investment in MEDL Mobile Holdings, Inc. - Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ $ Accounts payable - trade and accrued liabilities Unearned income - Total current liabilities LONG-TERM DEBT, less current maturities Note Payable - Shareholders Oklahoma Technology Commercialization Center Convertible debentures Total long-term debt, less current maturities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY: Common stock, $.01 par value; authorized 500,000,000 shares; issued and outstanding 184,663,869 and179,831,987 shares, at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated other comprehensive income ) ) Accumulated deficit ) ) Total stockholders' equity (deficit) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ MACROSOLVE, INC. STATEMENTS OF INCOME AND COMPREHENSIVE INCOME For the Quarters Ended For the Quarters Ended March 31, 3/31/2013 3/31/2012 Net revenues $ $ Cost of revenues Gross profit Selling, general and administrative expense Income from operations OTHER INCOME (EXPENSE): Interest income 8 Interest expense Loss on sale of asset Stock based compensation Total other expense INCOME (LOSS) FROM CONTINUNIG OPERATIONS BEFOREINCOME TAXES ) INCOME TAXES - - NET INCOME (LOSS) FROM CONTINUING OPERATIONS ) DISCONTINUED OPERATIONS (NOTE 11) Loss from operations of discontinued Illume Mobile operations - ) NET INCOME (LOSS) ) OTHER COMPREHENSIVE INCOME, net of tax Unrealized holding loss arising during the period ) - COMPREHENSIVE INCOME $ $ ) INCOME (LOSS) ALLOCABLE TO COMMON STOCKHOLDERS: Net income (loss) $ $ ) Income (loss) allocable to common stockholders $ $ ) Basic and diluted income (loss) per share $ $ )
